United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2359
                                    ___________

Albert Allen Trammell, Sr.,              *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
New Prime, Inc.; Robert Lowe;            *
Lawanda Lowe; Vera Lowe,                 * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: March 2, 2010
                                 Filed: March 16, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Albert Trammell appeals the district court’s1 dismissal of his complaint, which
was liberally construed as asserting fraud and wrongful termination under Missouri
law, and wrongful termination under 49 U.S.C. § 31105(a). After careful de novo
review, see Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008),
we agree with the district court’s dismissal order, see 49 U.S.C. § 31105(b)(1)
(“employee alleging discharge . . . in violation of subsection (a) of this section . . .


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
may file a complaint with the Secretary of Labor not later than 180 days after alleged
violation occurred”), (d) (person adversely affected by order issued after hearing
under subsection (b) of this section may file petition for review in court of appeals of
United States for circuit in which violation occurred or person resided on date of
violation; order of Secretary of Labor subject to review under this subsection is not
subject to judicial review in another civil proceeding); Mo. Rev. Stat. § 516.120(4)
(five-year statute of limitations for “injury to the person or rights of another, not
arising on contract”); Larabee v. Eichler, 271 S.W.3d 542, 546 (Mo. 2008) (elements
of a fraud claim).

      Accordingly, we affirm. See 8th Cir. R. 47B. Appellees’ motion to dismiss the
appeal is denied as moot.
                      ______________________________




                                          -2-